Citation Nr: 9931448	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-33 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted for the period from November 
26, 1996, for shell fragment wound scars of the left hip and 
left ankle.

2.  Entitlement to a compensable evaluation under 38 C.F.R. § 
3.324 (1999) for multiple, noncompensable service-connected 
disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In April 1997, the veteran claimed entitlement to service 
connection for a low back disability secondary to left hip 
and left ankle shell fragment wound scars.  At that time, 
however, service connection had not yet been granted for 
these disorders.  Hence, this secondary claim must be 
readjudicated on a de novo basis.  The Board will address 
this issue further in the REMAND section of this action.


FINDINGS OF FACT

1.  Since November 26, 1996, the shell fragment wound scars 
of the left hip and left ankle have not been adherent, poorly 
nourished, ulcerated, painful or tender; and no functional 
impairment due to the wounds has been demonstrated.

2.  Direct service connection for a low back disorder was 
denied by an unappealed final RO decision dated in February 
1951, and a timely appeal was not perfected therefrom.

3.  Evidence received since the February 1951 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to direct service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for shell 
fragment wound scars of the left hip and left ankle since 
November 26, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.56, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

2.  The RO decision dated in February 1951, which denied 
service connection for a low back disorder, is final.  38 
U.S.C.A. § 7104 (West 1991).

3.  The evidence received since the February 1951 RO decision 
is not new and material, and the veteran's claim for service 
connection for a low back disorder on a direct basis is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluation
The veteran is appealing the original disability evaluation 
assigned following an award of service connection, and, as 
such, the claim for a compensable evaluation for shell 
fragment wound scars of the left hip and left ankle is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, in such a case as this it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Factual background

In 1944, the veteran sustained a left ankle wound while 
engaged in combat in Anzio, Italy.  He was hospitalized for 
two weeks.  At discharge from active duty in 1945, a right 
McBurney scar was noted, but no musculoskeletal disorder was 
found.

The veteran was seen for a VA examination in August 1947.  
This revealed a healed 1 1/2 inch scar at the laetral surfcae 
of the left hip one inch anterior to the greater trochanter 
aspect.  Also noted was a healed 1 1/2 inch scar at the medial 
aspect of the left ankle joint just above the malleolus.

VA outpatient treatment records from 1995 to 1997 are 
negative with respect to complaints or treatment for residual 
shell fragment scars of the left hip and left ankle.

According to an April 1999 VA examination report, the veteran 
complained of pain emanating from his left hip down his lower 
left extremity.  Physical examination revealed a nontender 
left lateral thigh 5 x .7 centimeters in length.  In 
addition, the examiner observed that adherence and texture 
were normal.  There was no ulceration or breakdown of skin.  
The scar was flat, without elevation or depression.  There 
was no underlying tissue loss or inflammation.  The scar was 
slightly lighter than the surrounding skin, however, there 
was no disfigurement.  

The diagnosis was shell fragment wounds of the left hip and 
ankle.  The appellant complained of pain in the left hip with 
radiation down to the left foot.  The pain seemed to 
originate from the lumbosacral area.  The final diagnosis was 
sciatica of the left lower extremity and shrapnel fragment 
wound scars of the left lateral thigh.

Analysis

The veteran currently is assigned a noncompensable evaluation 
for his shell fragment wound scars of the left hip and left 
ankle under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Under that diagnostic code, scars may be 
evaluated on the basis of any related limitation of function 
of the body part they affect; in this case the left hip and 
left ankle.  

Here, the left hip and left ankle scars are not adherent, 
poorly nourished, ulcerated, painful or tender.  There is no 
evidence of weakness, pain, limitation of motion or other 
impairment of the left ankle or left hip resulting from the 
shell fragment wound.  Accordingly, the Board finds that 
there is no basis for the assignment of a compensable 
evaluation since November 26, 1996.

The veteran contends that the shell fragment wound residuals 
cause him pain and discomfort that begins in his left hip and 
shoots down his left leg.  The preponderance of the clinical 
evidence, however, shows that this pain is not related to the 
veteran's service connected shell fragment wound, but rather 
is associated with sciatica.  In this regard, there is no 
medical opinion linking any current sciatica to the left hip 
or left ankle scar.  Thus, given that there is no competent 
evidence of any impaired left hip or left ankle function due 
to the scarring, the evidence shows that a compensable 
evaluation since November 26, 1996, is not warranted.  The 
benefit sought on appeal is denied.

The Board has also considered other rating criteria with 
respect to this issue.  A 10 percent evaluation is warranted 
under Diagnostic Code 7804 for superficial scars that are 
tender and painful on objective demonstration, and under 
Diagnostic Code 7803 if the laceration is poorly nourished or 
ulcerated.  The Board finds, however, that a compensable 
evaluation for residual shell fragment wound scars of the 
left hip and left ankle are not warranted because the 
scarring is not shown to be painful or tender on objective 
demonstration, and there is no objective evidence of a poorly 
nourished or ulcerated scar.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804.  Therefore, the Board concludes that a 
compensable rating for the residual scarring is not warranted 
under Diagnostic Codes 7803 and 7804.

In reaching this decision the Board acknowledges the 
veteran's testimony with respect to the difficulties he 
experiences with pain associated with his left hip and left 
ankle.  The April 1999 VA examination clearly shows, however, 
that the veteran's left hip and left ankle had no objectively 
demonstrable functional impairment or objective evidence of 
pain that would warrant a compensable rating.  The examiner 
noted that the pain was due to sciatica and not the residual 
scars.

While the Board does not doubt the veteran's sincerity with 
respect to his descriptions of pain, the Diagnostic Codes 
discussed above require competent objective evidence that the 
service-connected shell fragment wound scars of the left hip 
and left ankle are the cause of any pain or functional 
impairment.  The competent evidence of record fails to 
support the veteran's claim.  The Board concludes that, 
without such evidence, the veteran's claim must be denied.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).

Finally, the Board also has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

New and material

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c), 
"the Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996). 

In August 1947, the RO denied entitlement to service 
connection for a bilateral sacroiliac strain and for a 
congenital lumbar defect.  That decision was not appealed, 
and it is final.  38 U.S.C.A. § 7105.  A final decision may 
be reopened through the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In February 1951, the RO reopened the claim for entitlement 
to service connection for bilateral sacroiliac strain based 
on the new and material service medical records.  
Nevertheless, the RO then denied service connection because 
no residuals of trauma were incurred in July 1945, and 
arthritis was not incurred or aggravate in World War II. 

The RO notified the veteran of its decision in February 1951.  
It indicated that the diagnosed arthritis of the lumbosacral 
spine was not incurred in or aggravated by service.  
Furthermore, a contusion or lumbosacral strain was not shown 
on the last examination.  That decision was not appealed, and 
it is final.  See 38 U.S.C.A. § 7105.

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Available to the RO in February 1951 were the appellant's 
service medical records, post-service private and VA medical 
records, and statements provided by the veteran.  

The service medical records revealed that the veteran 
sustained a contusion to his low back in 1944.  The October 
1945 separation examination report was negative for low back 
pathology.  

An August 1947 VA examination noted complaints of back 
problems since 1944.  Physical examination resulted in 
diagnoses of a congenital defect of the lumbar spine, and a 
chronic bilateral sacroiliac strain.  X-ray study showed a 
pars interarticluaris defect between L3 and L4, and a 
sacralization of L5. 

In August 1950, Dr. Gray's Hospital reported that the veteran 
had been admitted in September 1947 with complaints of back 
pain.  Reportedly the veteran never had experienced anything 
like this pain before.  Following examination the appellant 
was diagnosed with a lumbosacral strain.

A November 1950 VA x-ray study revealed that the lumbosacral 
spine had complete sacralization of the fifth lumbar 
vertebra.  There was moderate sclerosis of the apophyseal 
joint between L3 and L4, and mild sclerosis of the right 
sacroiliac joint.  Physical examination resulted in a 
diagnosis of L5 sacralization with chronic atrophic arthritis 
of the lumbosacral spine.

In his statements, the veteran essentially contended that he 
injured his low back in service and that it continued to 
bother him since that time.

Based on the foregoing evidence, the RO denied the 
appellant's claim in February 1951, and notified him by 
letter that same month.  The basis for the denial was that no 
residuals of trauma were incurred in July 1945 and low back 
arthritis was not incurred or aggravated in World War II. 

Evidence received since the February 1951 RO decision 
includes VA outpatient treatment records dated from 1996 and 
1997, a April 1999 VA examination report and x-ray study, and 
statements provided by the veteran, his wife, and a service 
buddy.

The VA outpatient treatment records from 1996 and 1997 are 
negative for low back pathology.

The April 1999 VA examination report revealed a diagnosis of 
sciatica and the x-ray study showed degenerative joint 
disease of the lumbosacral spine, spondylolysis, and 
spondylolisthesis. 

The veteran and his wife essentially contend in their 
statements that the appellant's low back has bothered him 
since service.  His military buddy did not discuss a low back 
injury.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these newer 
records still do not provide a medical nexus linking any 
current low back disability to his military service.  The 
medical evidence is cumulative of the evidence of record 
available in February 1951 when it was established that the 
veteran had a low back disorder without a nexus to service.  
That finding remains true today. 

The statements provided by the veteran, his wife, and 
military buddy are also cumulative.   While they essentially 
maintain in these statements that the veteran's current low 
back disability is related to an injury in service, as a lay 
people, they are not competent to offer an opinion concerning 
the etiology of any current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495, (1992).  Moreover, the 
statements provided by the veteran and his wife do not bear 
directly and substantially upon the question whether he 
incurred a low back disorder from an injury in service, or 
whether any current low back disorder is related to an 
inservice injury.  With respect to the veteran's service 
buddy, his statement did not address the low back claim, and 
is therefore not material.

As the evidence submitted since November 1950 fails to 
contain competent evidence linking any current low back 
disorder to service, the evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, new and material evidence has not been 
submitted and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to compensable rating from November 26, 1996 for 
shell fragment wound scars of the left hip and left ankle is 
denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the appeal is denied.


REMAND

In April 1997, the veteran claimed entitlement to service 
connection for a low back disability secondary to shell 
fragment wound scars of the left hip and left ankle.  At that 
time, however, service connection had not yet been granted 
for the shell fragment wound scars of the left hip and left 
ankle.  

In light of the subsequent grant of service connection for 
shell fragment wound scars of the left hip and left ankle, 
the Board finds that the RO should readjudicate the issue of 
entitlement to service connection for a low back disability 
on a secondary basis, as opposed to a direct basis.

Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a) (1999).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection, must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  

The veteran is hereby notified that two discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded:  (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; and (2) There must be competent evidence of a 
nexus between the service connected disorder and the claimed 
current disability.  Such a nexus must be shown by medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As the determination of aforementioned claim for secondary 
service connection could significantly affect the veteran's 
claim for a compensable evaluation under 38 C.F.R. § 3.324 
for multiple, noncompensable service-connected disabilities, 
this issue is deferred.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the appellant 
through his representative and request 
that he provide information that he 
believes would well ground his claim for 
service connection for a low back 
disorder on a secondary basis.  Depending 
on his response and cooperation, any 
further development deemed appropriate to 
the acquisition of any relevant records 
should be undertaken.

2.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for a low back disorder on a secondary 
basis.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a compensable evaluation for multiple, 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned tot he 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified.  While this case is in 
remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

